TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-15-00500-CV



                                  In re Thomas Allen Simon


                    ORIGINAL PROCEEDING FROM BURNET COUNTY



                           MEMORANDUM OPINION


              We lift the stay order issued on August 12, 2015, and deny relator’s petition for

writ of mandamus and for writ of prohibition.



                                            __________________________________________

                                            Bob Pemberton, Justice

Before Chief Justice Rose, Justices Pemberton and Field

Filed: August 25, 2015